—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered May 7, 1993, convicting defendant, after nonjury trial, of robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 3 Vi to 7 years, respectively, unanimously affirmed.
Defendant’s claim that the trial court, sitting without a jury, engaged in premature deliberations was not preserved for appellate review (CPL 470.05 [2]; see, People v Gonzalez, 155 AD2d 310, lv denied 75 NY2d 813), and we decline to review it in the interest of justice. In any event, the trial court did not engage in premature deliberations in violation of CPL 320.20 simply by requesting counsel in their summations to "focus” on a particular issue and by observing that its analysis of the case was continuous as the evidence unfolded. Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.